 


109 HR 3655 IH: School Violence Prevention Act of 2005
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3655 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Baca introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To require the Secretary of Education to review and revise the guidelines relating to the Principles of Effectiveness criteria developed pursuant to the Safe and Drug-Free Schools and Communities Act to improve State and local prevention programs and activities carried out under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the School Violence Prevention Act of 2005. 
2.Findings and statement of policy 
(a)FindingsCongress finds the following: 
(1)In 1997, the Department of Education, in collaboration with the National Institute of Justice of the Department of Justice, conducted a Study on School Violence and Prevention, to investigate the extent of problem behavior in schools nationally. The study reported on several aspects of delinquency prevention efforts in schools, such as types and quality of prevention efforts, how schools plan and use information about prevention options to improve their own efforts and school management, and sources of funding for school prevention activities. 
(2)In a follow up report prepared for the Department of Education, entitled “Wide Scope, Questionable Quality, Three Reports from the Study on School Violence and Prevention” (2002), experts made a number of findings based on the 1997 Study on School Violence and Prevention. 
(3)A significant finding from the 2002 study is that schools can improve the quality of violence prevention through attention to needs assessment, planning, increased used of research-based approaches, and monitoring of implementation. 
(4)The 2002 study also noted that middle school students and teachers were more likely to be victimized than their high school counterparts, suggesting that this is an area for additional attention. 
(5)Additionally, while many students and teachers reported feeling safe in their schools, about one-fourth of students and teachers said they would avoid a specific place at school out of fear that someone might hurt or bother them, and 27 percent of teachers in middle and high schools reported that the behavior of some students kept them from teaching a fair amount or a great deal, indicating that school safety is still an issue of concern. 
(6)The Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.), which is part A of title IV of the Elementary and Secondary Education Act of 1965, is the most common funding source for prevention activities in schools. Effective July 1, 2002, the State grants program under the Safe and Drug-Free Schools and Communities Act authorizes a variety of activities designed to prevent school violence and youth drug use, and to help schools and communities create safe, disciplined, and drug-free environments that support student academic achievement. 
(7)Section 4115(a) of the Safe and Drug-Free Schools and Communities (20 U.S.C. 7115(a)) requires State and local prevention programs and activities to meet the Principles of Effectiveness criteria described in such section and the guidelines relating to such criteria developed by the Department of Education pursuant to such section. The Principles of Effectiveness provide a framework for recipients of State and local grant funds to improve the quality of drug and violence prevention programming implemented with such funds. 
(b)Statement of policyIn light of recent studies prepared for the Department of Education, which indicate that school violence and prevention programs funded by the Department of Education could be improved, Congress believes that it would be useful for the Department of Education to review and revise the guidelines relating to the Principles of Effectiveness criteria developed pursuant to section 4115(a) of the Safe and Drug-Free Schools and Communities (20 U.S.C. 7115(a)) with the objective of improving safe school programs. 
3.Review and revision of guidelines relating to the Principles of Effectiveness criteria under the Safe and Drug-Free Schools and Communities Act 
(a)Review and revisionThe Secretary of Education shall review and revise the guidelines relating to the Principles of Effectiveness criteria developed pursuant to section 4115(a) of the Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7115(a)) to ensure that such guidelines meet the findings of the report prepared for the Department of Education, entitled “Wide Scope, Questionable Quality, Three Reports from the Study on School Violence and Prevention” (2002), with particular emphasis on the findings of such report described in subsection (b). 
(b)Findings of ReportThe findings of the report referred to in subsection (a) are the following: 
(1)Relatively higher rates of discipline problems in middle schools suggest that greater attention to violence prevention efforts in middle school may be warranted. Attention to middle school violence problems may also aid in preventing discipline problems in high school.  
(2)Strengthening needs assessments, including collecting information on the prevalence of problem behavior, would assist schools and districts in identifying problem areas to allow for better targeting of violence prevention efforts. 
(3)Along with a greater focus on research, schools should be encouraged to adopt a “continuous improvement” process, whereby quality of implementation, results of activities, and incidents of problem behavior are tracked to serve as a basis for modifying activities and developing future plans. 
(4)Schools can improve the quality of their violence prevention activities by strengthening efforts to adopt, retain, or discard violence prevention programs based on research evidence on program effectiveness. 
(5)Greater emphasis on monitoring the implementation of violence prevention activities would help ensure that such activities remain consistent with program models. Collecting information on the results of activities is critical, to gauge which activities are proving effective and which need to be strengthened or discontinued. 
(6)Schools and districts should be encouraged to focus on quality of training of staff that implement and supervise the violence prevention activities. 
4.Reports 
(a)Initial reportNot later than March 1, 2007, the Secretary of Education shall submit to Congress a report that contains a copy of the guidelines relating to the Principles of Effectiveness criteria developed pursuant to section 4115(a) of the Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7115(a)) and revised pursuant to section 3 of this Act. 
(b)Final reportNot later than January 1, 2010, the Secretary of Education shall submit to Congress a report on the implementation of the guidelines described in subsection (a), including any change in program efficacy, types of programs funded, or reduction in school violence, as a result of such guidelines.  
 
